 330 NLRB No. 461NOTICE:  This opinion is subject to formal revision before publication in thebound volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Pro Painters, Inc. and Painters and Allied TradesDistrict Council No. 51.  Case 5ŒCAŒ27491December 16, 1999DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND HURTGENUpon a charge filed by the Union on December 18,1997, the General Counsel of the National Labor Rela-tions Board issued a complaint on October 30, 1998,against Pro Painters, Inc., the Respondent, alleging that it
has violated Section 8(a)(1) and (3) of the National La-bor Relations Act.  Subsequently, on November 11,1998, the Respondent filed an answer admitting in part
and denying in part the allegations in the complaint.  On
August 26, 1999, the General Counsel, the Respondent,
and the Union entered into a settlement agreement dis-posing of all complaint allegations by providing that theRespondent withdraw its answer.1On October 25, 1999, the General Counsel filed a Mo-tion for Summary Judgment with the Board.  On October27, 1999, the Board issued an order transferring the pro-ceeding to the Board and a Notice to Show Cause whythe motion should not be granted.  The Respondent filed
no response.  The allegations in the motion are therefore
undisputed.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board™s Rules andRegulations provide that the allegations in the complaintshall be deemed admitted if an answer is not filed within14 days from service of the complaint, unless good causeis shown.  In addition, the complaint affirmatively notes
that unless an answer is filed within 14 days of service,
all the allegations in the complaint will be considered
admitted.  Here, although the Respondent initially filed
an answer, the Respondent subsequently agreed to with-draw its answer pursuant to the terms of the settlementagreement between the parties.  Such a withdrawal of an
answer has the same effect as a failure to file an answer,
i.e., the allegations in the complaint must be consideredto be admitted to be true.2Accordingly, based on the Respondent™s withdrawal ofits answer to the complaint pursuant to the settlementagreement, and in the absence of good cause being
shown for the failure to file a timely answer, we grant the
General Counsel™s Motion for Summary Judgment.On the entire record, the Board makes the following                                                       1 By the terms of this settlement agreement, the Respondent agreednot to oppose this Motion for Summary Judgment.2 See Maslin Transport, 274 NLRB 529 (1985).FINDINGS OF FACTI. JURISDICTIONAt all material times, the Respondent, a corporation,with an office and place of business in Virginia Beach,Virginia, has been engaged in the business of residential
painting and related operations.  During the calendar year
preceding the issuance of the complaint, the Respondent,
in conducting its business operations, purchased and re-ceived goods and services valued in excess of $50,000which were furnished to the Respondent at its Virginia
Beach, Virginia facility directly from points outside theState of Virginia.  We find that the Respondent is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act and that the Union is alabor organization within the meaning of Section 2(5) of
the Act.II. ALLEGED UNFAIR LABOR PRACTICESOn or about December 9, 1997, the Respondent, by itspresident, Pete Siegrist, at its Virginia Beach, Virginiaoffice, told a job applicant that he did not hire union em-ployees.Since on or about August 10, 1997, until on or aboutMay 19, 1998, the Respondent refused to hire applicantsJan Barr and John St. John.  The Respondent engaged inthis conduct because the named employee-applicantsformed, joined, and/or assisted the Union and engaged in
concerted activities, and to discourage employees from
engaging in these activities.CONCLUSION OF LAWBy the acts and conduct described above, the Respon-dent has been interfering with, restraining, and coercingemployees in the exercise of the rights guaranteed them
in Section 7 of the Act, in violation of Section 8(a)(1) of
the Act.  By refusing to hire the individuals namedabove, the Respondent has been discriminating in regardto the hire or tenure or terms and conditions of employ-ment of its employees, thereby discouraging membershipin a labor organization, in violation of Section 8(a)(3) of
the Act.  The foregoing unfair labor practices affect
commerce within the meaning of Section 2(6) and (7) of
the Act.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, we shall order it to cease anddesist and to take certain affirmative action designed toeffectuate the policies of the Act.3                                                       3 In the Motion for Summary Judgment, the General Counsel re-quests that the Board™s remedy reflect the fact that discriminatees JanBarr and John St. John have declined offers of reinstatement; that Barrhas been made whole by the Respondent™s payment to her of $1600;and that the backpay owed to John St. John, if any, is by the terms ofthe settlement agreement contingent on the final disposition of a com-pliance-specification case, Ferguson Electric, Inc., Case 3ŒCAŒ19630,currently pending before the Board.  The settlement agreement states DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2ORDERThe National Labor Relations Board orders that theRespondent, Pro Painters, Inc., Virginia Beach, Virginia,its officers, agents, successors, and assigns, shall1. Cease and desist from(a) Telling job applicants that it does not hire unionemployees.(b) Refusing to hire job applicants because the appli-cants formed, joined, and/or assisted the Union and en-gaged in concerted activities.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Make John St. John whole for any loss of earningsand other benefits suffered as a result of the discrimina-tion against him.  Backpay, if any, will be determined inaccordance with the terms of the parties™ August 26,1999 settlement agreement.(b) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination andcopying, all payroll records, social security payment rec-ords, timecards, personnel records and reports, and allother records necessary to analyze the amount of back-pay due under the terms of this Order.(c) Within 14 days after service by the Region, post atits facility in Virginia Beach, Virginia, copies of the at-tached notice marked ﬁAppendix.ﬂ4  Copies of the notice,on forms provided by the Regional Director for Region5, after being signed by the Respondent™s authorized
representative, shall be posted by the Respondent and
maintained for 60 consecutive days in conspicuous
places including all places where notices to employeesare customarily posted.  Reasonable steps shall be takenby the Respondent to ensure that the notices are not al-tered, defaced or covered by any other material.  In theevent that, during the pendency of these proceedings, theRespondent has gone out of business or closed the facil-ity involved in these proceedings, the Respondent shall                                                                                        that the parties ﬁagree to be governed by the result in Ferguson.  In theevent, however, that the Respondent or the NLRB reasonably believesthe Ferguson result is materially distinguishable, because based onfacts unique to Ferguson, the party so contending reserves the right to abackpay proceeding in the instant case.ﬂ (Emphasis in original.)4 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂduplicate and mail, at its own expense, a copy of the no-tice to all current employees and former employees em-ployed by the Respondent at any time since December 9,1997.(d) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.
   Dated, Washington, D.C.  December 16, 1999Sarah M. Fox,                                 MemberWilma B. Liebman,                        MemberPeter J. Hurtgen,                             Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT tell job applicants that we do not hireunion employees.WE WILL NOT refuse to hire job applicants because theapplicants formed, joined, and/or assisted the Union andengaged in concerted activities.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE have made offers of reinstatement to applicantsJan Barr and John St. John, which were declined; wehave made Jan Barr whole for backpay owed to her by apayment of $1600; and WE WILL make John St. Johnwhole for backpay owed to him, if any, by a payment tobe determined at a later date.PRO PAINTERS, INC.